Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
1.	Applicant's amendment dated 06/03/2022 in which claims 1-15, 17 and 19 were canceled has been entered of record. Because applicant's amendment has canceled claims drawn to a distinct invention, the restriction requirement (dated 04/15/2022) is now moot. New claims 21-37 were added. 

Allowable Subject Matter


2.	Claims 16, 18 and 20-37 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "forming a data storage layer in the lateral recess; forming a first channel layer and a first gate pillar structure in the through hole; and replacing the sacrificial layer with a second conductive layer” (claim 16); "forming a data storage layer laterally recessed into the common sidewall at the first conductive layer, between the first and second dielectric layers; forming a first channel layer and a first gate pillar in the through hole and individually extending from a bottom of the first stack to a top of the first stack; and replacing the sacrificial layer with a second conductive layer” (claim 26); or "forming a data storage layer in the lateral recesses; forming a first channel layer and a plurality of first gate pillar structures respectively in the through holes; performing a third etch into the first stack to form a plurality of trenches, wherein the trenches extend in parallel with the rows and separate the rows from each other; performing a fourth etch into the sacrificial layer through the trenches to remove individual segments of the sacrificial layer respectively at the rows and to form cavities respectively in place of the individual segments; and forming a second conductive layer filling the cavities” (claim 33) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2015/0123189-discloses a method of forming a memory device comprising: forming a first stack structure including a first dielectric layer, a first conductive layer, a second dielectric layer, a second conductive layer, and a third dielectric layer stacked from bottom to top; patterning the first stack structure to form a through hole penetrating through the first stack structure; removing a portion of the first conductive layer exposed by the through hole to form a lateral recess defined by the first conductive layer, the first dielectric layer, and the second dielectric layer; forming a data storage layer in the lateral recess; forming a first channel layer and a first gate pillar structure in the through hole.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818